I concur. For reasons stated in the case of Frankey v.Patten (Utah) 284 P. 318, the *Page 253 
opinion of which is filed at the same time the opinion in this cause is filed. I think we should not now decide whether the district court still has or has no jurisdiction, in the cause in which the void judgment was rendered, to now enter and render another or different judgment. I concur in the view that, where a wholly void judgment is rendered and entered on a valid conviction, the court rendering the judgment may, if it still has jurisdiction of the cause and its action therein properly invoked, render and enter a proper judgment. But there certainly is some period of time when a court loses jurisdiction of a cause, whether criminal or civil, to render and enter judgment therein or otherwise to proceed with it.
That the imprisonment of the petitioner on an absolute void judgment is unlawful, and that he is entitled to be discharged therefrom, does not, as it seems to me, admit of controversy. A judgment void on its face is not mellowed or enriched by age, but is an absolute nullity, and may be assailed directly or collaterally whenever and wherever drawn in question. To deny the petitioner's petition of discharge from his unlawful imprisonment and custody is to suspend the writ of habeas corpus. Upon the petitioner's discharge, it is time enough to determine what, if any, proceedings may be had in the district court in the cause in which the judgment was rendered, to have another judgment rendered and entered when such proceedings are had and our review sought of them. If the state be advised that the district court still has jurisdiction to so proceed, ample process is available to the state to invoke such jurisdiction, and to bring the petitioner before the court to be dealt with accordingly. Certainly the petitioner is not to be denied his day in court to challenge whatever proceedings may so be invoked, nor to be precluded from an appeal from, or other review of, whatever judgment may so be rendered and entered.
I therefore concur with Mr. Justice EPHRAIM HANSON that the question of jurisdiction of the district court *Page 254 
to now render or enter another judgment in the cause is not now before us, and should not now be decided, and that the petitioner is entitled to be discharged from his unlawful imprisonment and custody, without prejudice to whatever right the state may have to further proceed in the cause in the district court. Such an order fully protects the rights of both parties, without prejudging the rights of either. And as more fully stated inFrankey v. Patten, a proceeding of habeas corpus is unlike an appeal from or review of a judgment where by the appeal or writ of review jurisdiction of the cause in which the judgment was rendered is conferred on the appellate tribunal, and where, by remanding the cause, jurisdiction is again conferred on the court below to proceed as directed by the appellate court.
By this proceeding the cause in which the judgment was rendered is not before us, nor is jurisdiction of it conferred on us. Thus, if the district court has not jurisdiction to further proceed in the cause, we may not by direction confer it.